AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 23rd day of November, 2011, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the “Fund Administration Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series, the Al Frank Funds and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Fund Administration Agreement; and WHEREAS, the parties desire to amend the fees; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title: President
